PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/969,210
Filing Date: 2 May 2018
Appellant(s): Li, Mingdeng



__________________
Jonathan K. Polk
Reg. No. 66,334
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 18, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A-B  Appellant argues that Claims 1-20 are patentable over Gulkis; Daniel Alec (US 2006/0070090), in view of Crucs; Kevin M (US 2011/0304740), and further in view of Golay (US 2015/0237106) and Appellant argues that the combination of Gulkis, Crucs, and Golay fails to disclose the “a first general-purpose data source configured to retrieve images directly from a plurality of different image input devices without data sources of the plurality of different image input devices” as claimed in claims 1, 8, and 12.
Introduction and important definitions: 
Appellant discloses that the support for the disclosed “retrieve images directly from a plurality of different image input devices without data sources of the plurality of different image input devices” is detailed on paragraphs [0048-0049]. The mentioned paragraphs do not provide support for the mentioned limitations. The Examiner believes that the support is detailed in paragraphs [0074], “Further, the general-purpose device manager presets a general-purpose data source, and after traversing a device identifier of at least one image input device currently configured in the terminal, generates, according to the preset general-purpose data source, at least one general-purpose data preset general-purpose data source hw_video.ds, and the three general-purpose data sources are respectively named as hw_video_l.ds, hw_video_2.ds, and hw_video_3.ds. An established mapping relationship between a device identifier of each image input device and a corresponding general-purpose data source is shown in Table 1 below:”

    PNG
    media_image2.png
    193
    760
    media_image2.png
    Greyscale



-Important definition: TWAIN (toolkit without an interesting name). The de facto standard interface between software applications and image-capturing devices such as scanners. Nearly all scanners contain a TWAIN driver, but only TWAIN-compatible software can use the technology. (Microsoft Press. (2002). Microsoft Computer Dictionary, fifth edition).
An image processing system implemented in hardware, comprising: a first general-purpose” (Par [0002], “Also included in the standard Twain architecture is a data source (DS) which is a vendor-supplied driver for a specific device. The data source is responsible for talking to the image acquisition device using one of several protocols such as USB, FIREWIRE, Parallel, SCSI, IR, BLUETOOTH, the IEEE 1394 protocol, the Wi-Fi protocol, or other wireless protocol. The imaging devices may be scanners, digital cameras, or software applications.”), The standard Twain being the “image processing system” which could be scanners, digital cameras, or software, to implement image processing. 
Gulkis discloses a first image, see Gulkis Claim 1 with all the commands included to acquire images, however do not specifically discloses the “data source configured to retrieve images directly from a plurality of different image input devices”.
Crucs discloses the mentioned limitations as follows: (Par [0006], “comprises a universal image capture manager (UICM) for facilitating the acquisition of image data from a plurality of image source devices (ISDs)”).
Neither Gulkis nor Crucs disclose the “without data sources of the plurality of different image input devices”
Golay discloses the “without data sources of the plurality of different image input devices” as follows: (See Par. [0007], “Each image source device may require a different interface and image data format for acquiring image data from that image source device. The various interfaces may be TWAIN-compatible or not, may be in the form of an application program interface (API), a data link library (DLL), or some other type of interface. The various image data may be raw image data, DICOM image data, 16-bit or 32-bit or 64-bit image data, or some other type of image data…General interoperability between user software applications and image source devices has been almost non-existent…The system 100 acquires image data from multiple sources and includes an image utilizing software application (IUSA) 110 implemented on a first computer processing device 111, a universal image capture manager (UICM) 120 implemented on a second computer processing device 121, and a plurality of image source devices (ISDs)” having a “universal image capture manager” doesn’t require the data sources from the plurality of different image input devices as claimed).
The mentioned “UICM” provides a universal image capture manager (UICM)
120 implemented on a second computer processing device 121, and a plurality of image source devices (ISDs) 130 (e.g., ISD #1 to ISD #N, where N represents a positive
integer). 
Crucs and Golay disclose UICM managers that retrieve images directly from a plurality of devices, however Crucs does include the device name and Golay on the contrary gives a processing device name, renaming it without the original name of the device.  Therefore, Crucs does teach retrieving without data sources of different image input devices. See paragraph [0007], specifically the “ISD #1 to ISD #N” that refers to “image source device” without device name, mapping to #1 to #N.
All the prior arts of record are analogous including the TWAIN functionality in their invention, also the directly acquired images are stored locally or in the cloud, the original device doesn’t have to be accessed again. (See Gulkis par [0030], “memory” to save the acquired images, Crucs par [0004], “acquire the image, save the image to a local 

C. 	Appellant argues that the combination of Gulkis, Crucs, and Golay fails to disclose that “the first general-purpose data source is further configured to determine, according to the first image processing instruction, a specified device identifier from a device identifier of the first image input device” as claimed in claims 2, 10, and 14.

The Examiner respectfully submits that the combination of Gulkis, Crucs, and Golay discloses the claimed limitations as follows: Gulkis discloses: “the first general-purpose data source is further configured to determine, according to the first image processing instruction, a specified device identifier from a device identifier of the first image input device.” (See Figures 2A-2B and 4A-4B and par [0032-0036], shows different devices with its identifier, and par [0042], “The proxy client 510 may be an ICA client which establishes a control virtual channel 530 and communication virtual 540 with server 550. Server 550 includes a session 560 with an instance of application 570 executing within the session. The WinCE PDA 500 may be mapped into the second server 550 consistent with the mechanisms outlined above.” See Claim 1, discloses different commands to image-acquisition and the device name).
See Figure 2A below showing the Server and Client connections including TWAIN APPs and two different scanners. 

    PNG
    media_image3.png
    537
    851
    media_image3.png
    Greyscale

Gulkis discloses a first image, see Gulkis Claim 1 with all the commands included to acquire images, however do not specifically discloses the “first image input device.” 
Crucs discloses the mentioned limitations as follows: (Par [0006], “comprises a universal image capture manager (UICM) for facilitating the acquisition of image data from a plurality of image source devices (ISDs)” facilitates “acquisition of image data” from a plurality of devices. 
Gulkis do not discloses a UICM to instruct from where the “first image input device” should be acquired, Crucs also discloses (Par [0006], “The translator/mapper (T/M) software component may further be configured to translate and map image data received from at least one image source device (ISD) via at least one device driver (DD)… TWAIN-compatible device driver provided by a manufacturer of at least one image source device (ISD). In accordance with an embodiment of the present invention, at least one of the plurality of device driver (DD) software components may be a non-TWAIN-compatible direct driver interface developed using a software development kit” And par [0040], “FIG. 4 illustrates a block diagram of a portion of the universal image capture manager software module architecture 120 of FIG. 2 showing an image return configuration of an image acquisition process. When a device driver (DD) of the UICM 120 communicates with an ISD in response to an image request message from the IUSA 110, the device driver (DD) returns image data from the ISD to the translator 221 of the UICM 120. The returned image data may be in the form of raw image data representing one or more images, or volumetric data (e.g., image slices in a single DICOM file or multiple DICOM files each having a single image slice).).
Crucs discloses how the TWAIN-compatible device driver interface provide the name of the image source devices, see Figure 1 and see Figure 4 below:

    PNG
    media_image4.png
    381
    473
    media_image4.png
    Greyscale

 FIG. 2 showing an image return configuration of an image acquisition process, in which the driver and the source are included as also shown in Figure 1. Each device driver is for a specific source, software component may be a TWAIN-compatible device driver provided by a manufacturer of at least one image source device (ISD).  

D. 	Appellant argues that the combination of Gulkis, Crucs, and Golay fails to disclose that the general-purpose device manager, and the first general-purpose data source are located in the terminal as claimed in claims 4-7.
The Examiner respectfully submits that Gulkis discloses that “the general-purpose data source are located in the terminal”. (Par [0021], “The Twain multiplexor 76 is a server-side virtual channel module that runs in the session manager 74 and is used to manage Twain communications between the client and the server. The Twain multiplexor 76 receives payloads from the redirector module 70 and 72 associated with the Twain application executing in the session 24. The Twain multiplexor 76 splits the payloads into a sequence of smaller packets in compliance with size limitations for the virtual channel 32.” And see Figure 2A).
Gulkis discloses a first image, see Gulkis Claim 1 with all the commands included to acquire images. The par [0021], discloses “The Twain multiplexor 76 is a server-side virtual channel module that runs in the session manager 74 and is used to manage Twain communications between the client and the server. The Twain multiplexor 76 receives payloads from the redirector module 70 and 72 associated with the Twain application executing in the session 24. The Twain multiplexor 76 splits the payloads into a sequence of smaller packets in compliance with size limitations for the virtual channel 32.” And see Figure 2A. As mentioned before the main functionality of the TWAIN is to provide the communication and drivers to communicate with each source. As shown in Figure 2A the Server includes two different twain apps with are interpreted as the general-purpose device manager, and the first general-purpose data source being located in the terminal, comparing with present application disclosure corresponding to Figure 3.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Angelica Ruiz/Conferees:
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                                                                                                                                                                                                                            
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.